ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Neuber Environmental Services, Inc.          )      ASBCA No. 62060
                                             )
Under Contract No. N40085-14-C-6723          )

APPEARANCE FOR THE APPELLANT:                       Bryan R. King, Esq.
                                                     Offit Kurman
                                                     Plymouth Meeting, PA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Matthew S. Hawkins, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 10, 2019




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62060, Appeal of Neuber
Environmental Services, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals